      Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC               )
                                          )
           Plaintiff,                     )       Civil Action No. 17-cv-00495
                                          )
     v.                                   )
                                          )
BRIDGER LOGISTICS, LLC, JULIO RIOS,       )
JEREMY GAMBOA, FERRELLGAS                 )
PARTNERS, L.P., FERRELLGAS L.P.,          )
BRIDGER ADMINISTRATIVE SERVICES II,       )
LLC, BRIDGER MARINE, LLC, BRIDGER         )
RAIL SHIPPING, LLC, BRIDGER REAL          )
PROPERTY, LLC, BRIDGER STORAGE, LLC,      )
BRIDGER SWAN RANCH, LLC, BRIDGER          )
TERMINALS, LLC, BRIDGER                   )
TRANSPORTATION, LLC, BRIDGER              )
ENERGY, LLC, BRIDGER LEASING, LLC,        )
BRIDGER LAKE, LLC, J.J. LIBERTY, LLC,     )
J.J. ADDISON PARTNERS, LLC,               )
                                          )
           Defendants.


PLAINTIFF EDDYSTONE RAIL COMPANY LLC’S SURREPLY IN OPPOSITION TO
  DEFENDANTS JULIO RIOS’ AND JEREMY GAMBOA’S MOTION TO COMPEL
            DOCUMENTS ON EDDYSTONE’S PRIVILEGE LOG


                                         BALLARD SPAHR LLP
                                         1735 Market Street, 51st Floor
                                         Philadelphia, PA 19103-7599
                                         Telephone: (215) 665-8500
                                         Facsimile: (215) 864-8999

                                         STEPTOE & JOHNSON LLP
                                         1330 Connecticut Avenue, NW
                                         Washington, DC 20036
                                         Telephone: (202) 429-3000
                                         Facsimile: (202) 429-3902




                                                                            13215835 7
                 Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 2 of 16




                                                         Table of Contents

I.         INTRODUCTION .................................................................................................................. 1
II.        ADDITIONAL RELEVANT FACTS .................................................................................... 2
III. ARGUMENT .......................................................................................................................... 3
      A. Eddystone applied correct privilege law principles when preparing its log, and its
      production of excerpts from five documents do not suggest otherwise...................................... 3
      B.      Eddystone’s log provides ample information to support its privilege claims ..................... 6
      C. Rios/Gamboa did not meet-and-confer with respect to particular Eddystone documents
      other than the documents Rios/Gamboa specifically identified ................................................. 9
      D.      Eddystone does not seek to place on Rios/Gamboa the burden of proving privilege....... 11
IV.           CONCLUSION ................................................................................................................. 12




                                                                       i

                                                                                                                                13215835 7
             Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 3 of 16




                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

Arkwright Mut. Ins. Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA,
   No. 90 Civ. 7811 (AGS), 1994 WL 510048 (S.D.N.Y. Sept. 16, 1994) .............................5, 11

First Am. Corp. v. Al-Nahyan,
    2 F. Supp. 2d 58 (D.D.C. 1998) .................................................................................................7

Hinds v. Enhanced Business Reporting Consortium,
   No. 4:05-cv-180-DFH-WGH, 2009 WL 2579050 (S.D. Ind., Aug. 20, 2009) ..........................4

Mine Safety Appliances Co. v. North River Ins. Co.,
   Civil Action No. 2:09-cv-00348, 2012 WL 12930283 (W.D. Pa. Aug. 6, 2012) ......................6

Nevada Partners Fund, LLC v. United States,
   Civil Action No. 3:06cv379-HTW-MTP, 2008 WL 2484198 (S.D. Miss. May
   12, 2008) ................................................................................................................................4, 5

Oak Lane Printing & Letter Svs., Inc. v. Atlantic Mut. Ins. Co.,
   Civil Action No. 04-3301, 2007 WL 1725201 (E.D. Pa., June 13, 2007) ...............................12

Shire Development, Inc. v. Cadila Healthcare Ltd.,
    C.A. No. 10-581-KAJ, 2012 WL 5247315 (D. Del. June 15, 2012) .........................................5

Spear v. Fenkell,
   Civil Action No. 13-02391, 2015 WL 3822138 (E.D. Pa. June 19, 2015) ................................8

United States v. W. Elec. Co., Inc.,
   132 F.R.D. 1 (D.D.C. 1990).......................................................................................................7

Other Authorities

Local Rule 26.1(f) ......................................................................................................................7, 10

Local Rule 37(a) ........................................................................................................................7, 10




                                                                       ii
                                                                                                                                   13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 4 of 16




                                    I.      INTRODUCTION

       In its Opposition, Eddystone Rail Company, LLC (“Eddystone”) rebutted all the

arguments that Julio Rios and Jeremy Gamboa (“Rios/Gamboa”) raised in their Motion to

Compel. Rios/Gamboa now raise an entirely new set of points to try to salvage their position.

But this new line of attack lacks merit as well.

       Rios/Gamboa previously argued that Eddystone’s ostensibly wrongful redaction of five

documents demonstrated that Eddystone’s privilege log suffered endemic problems.         In

response, Eddystone pointed out that the redacted excerpts actually were produced.

Rios/Gamboa now argue that Eddystone’s production shows the log suffers from widespread

deficiencies. Rios/Gamboa are wrong, however, for several reasons: (a) Rios/Gamboa have

failed to specify the particular log entries they believe are problematic, even though the issues

they focus on – business communications v. legal advice and the common interest doctrine –

require individualized document analysis; (b) the excerpts that Eddystone produced are not taken

from documents representative of materials listed on the log; (c) other documents discussed

during the parties’ meet and confer (and ignored in Rios/Gamboa’s briefs) remain redacted

because Eddystone continues to stand on its privilege objections; and (d) an analysis of other

similar redacted documents on Eddystone’s log further demonstrates that the log does not suffer

from pervasive deficiencies.

       Rios/Gamboa’s other arguments fare equally poorly. Ample case law authority confirms

that Eddystone’s privilege log provides sufficient detail regarding the documents and excerpts

that Eddystone has withheld. Rios/Gamboa did not properly meet-and-confer regarding the

thousands of entries on Eddystone’s log that they now believe need to be reevaluated and

reanalyzed. By asking that Rios/Gamboa need to provide more detail regarding the documents


                                                   1

                                                                                              13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 5 of 16




that they contest, Eddystone was not attempting to shift its burden of establishing privilege. To

the contrary, Eddystone has already met that burden by providing a detailed log and submitting

supporting declarations in response to Rios/Gamboa’s Motion. The problem lies in

Rios/Gamboa’s response to Eddystone’s evidence. Rios/Gamboa speculates that, regardless of

Eddystone’s log and declarations, thousands of documents have been improperly withheld. As

discussed below, numerous courts have held that this approach does not come close to

discharging Rios/Gamboa’s meet-and-confer obligation, nor does it support the relief sought in

its Motion.

       Rios/Gamboa’s Motion should be denied. If, after denial, Rios/Gamboa continue to

believe that Eddystone has wrongly asserted privilege, they should first discuss with Eddystone

the specific documents that they think are problematic and explain why they believe that the

designations are inappropriate. Moreover, in selecting documents to address, Rios/Gamboa

should focus on those that they believe contain relevant information.


                         II.     ADDITIONAL RELEVANT FACTS

       Rios/Gamboa now assert in their Reply that, during negotiations with Eddystone, they

identified numerous Eddystone privilege log entries that were supposedly “representative” of

problems throughout Eddystone’s log. Reply at 3-5. The “representative” entries appear to fall

into two categories: (a) entries in which alleged routine business communications were

improperly identified as involving privileged legal advice, and (b) entries in which the common

interest doctrine was purportedly applied to communications in which the parties were at odds.

Opposition (“Opp’n”), Ex. 5 at 1-3.

       Rios/Gamboa suggest in their Reply that, during negotiations, they told Eddystone that

they were interested in documents falling within “specific timeframes” and that mentioned

                                                2

                                                                                          13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 6 of 16




“specific attorneys”. Reply at 4. In fact, however, they did not tell Eddystone that their

criticisms were limited solely to such documents. Opp’n, Ex. 5 at 1-2. Rather, Rios/Gamboa

indicated that they were contesting all Eddystone log entries that touched on (a) the issue of

alleged routine business communications vs. legal advice, and (b) the common interest doctrine.

Id.

       The privilege log that Eddystone submitted contains approximately 17,000 entries.

Supplemental Declaration of Andrew J. Sloniewsky (“Supp. Sloniewsky Decl.”), ¶ 7. Of these,

approximately half required analysis to determine whether the underlying document (a) reflected

a request for or provision of legal advice or was merely a routine business communication, or (b)

reflected privileged communications among persons with a common interest. Id.


                                       III.   ARGUMENT

A.     Eddystone applied correct privilege law principles when preparing its log, and its
       production of excerpts from five documents do not suggest otherwise

       In their Motion, Rios/Gamboa pointed to Eddystone’s alleged redaction of excerpts from

five documents as proof that Eddystone had failed to properly apply privilege law in conducting

its privilege review. Motion at 9-10. With respect to those five excerpts, Rios/Gamboa asserted

Eddystone had “not met its burden of establishing that these [excerpts] are privileged . . . .”

Motion at 10. Rios/Gamboa contended that the failure to produce the excerpts showed that

Eddystone’s log suffered from widespread deficiencies. Id. at 9-10.

       Eddystone rebutted this claim in its Opposition. Eddystone noted there that, following

discussions with Rios/Gamboa, it had produced unredacted versions of the excerpts. Opposition

(“Opp’n”) at 2-3, 5-6. Eddystone also included with its Opposition the Declaration of Andrew

J. Sloniewsky, outside counsel for Eddystone. Opp’n, Ex. A. Mr. Sloniewsky explained that,


                                                  3

                                                                                             13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 7 of 16




when conducting their privilege analysis, Eddystone’s attorneys sought to avoid marking routine

business records as privileged, or to apply the common interest doctrine to communications in

which the participants were at odds. Id. at ¶¶ 17-20.

       The points that Eddystone raised in its Opposition should have put to rest Rios/Gamboa’s

claim that Eddystone’s log suffers from systemic deficiencies. Instead, Rios/Gamboa now argue

that Eddystone’s failure to redact the excerpts demonstrates that its log is deficient. Reply at 2.

In other words, Rios/Gamboa are advocating a “heads-I-win-tails-you-lose” strategy. The Court

should reject this gambit for several reasons.

       First, Rios/Gamboa have not specified particular entries in the privilege log that they

currently believe are problematic. Instead, they have challenged entire categories of documents.

But this is not a case in which the Court is being asked to decide a discrete question that

automatically applies across a category of documents (e.g., whether waiver of privilege occurred,

thereby potentially disqualifying an entire category of documents based on that bright line

determination). Instead, the privilege here turns on a document-specific inquiry about whether a

document contains or seeks legal advice and whether such advice is sought or provided in the

context of a common interest. It is for this reason that courts have repeatedly insisted that, under

circumstances such as these, challenges to privilege logs should be made on a document-by-

document basis. See Hinds v. Enhanced Business Reporting Consortium, No. 4:05-cv-180-DFH-

WGH, 2009 WL 2579050, at *1 (S.D. Ind., Aug. 20, 2009) (denying motion to compel

documents from the privilege log where the challenged log “sufficiently details the documents

that have been withheld . . . Plaintiff may file an additional motion to compel addressing—on a

specific document-by-document—basis why certain documents may not be subject to the

claimed privilege”); Nevada Partners Fund, LLC v. United States, Civil Action No. 3:06cv379-

                                                 4

                                                                                              13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 8 of 16




HTW-MTP, 2008 WL 2484198, at * 8 (S.D. Miss. May 12, 2008). This rule protects Eddystone

(and potentially, the Court) from the massive burden and cost associated with re-reviewing

thousands of documents to rebut Rios/Gamboa’s speculative, categorical assertions. See Nevada

Partners, 2008 WL 2484198, at * 8.1

       Second, the five documents that Rios/Gamboa identified do not represent a random

sample from Eddystone’s privilege log. Rather, these are documents that Rios/Gamboa picked

because their entries on the log, and the redactions that Eddystone made, seemed especially

problematic to Rios/Gamboa. There are literally thousands of documents on Eddystone’s

privilege log that implicate allegedly routine business communications or common interest

issues. The fact that Eddystone conceded privilege on only five documents that Rios/Gamboa

had identified as problematic – out of many thousands on the log – hardly demonstrates that the

log is rife with problems.

       Third, the five documents do not even represent all of the materials that Rios/Gamboa

focused on during the parties’ meet-and-confer process. In particular, Rios/Gamboa referred to

two additional documents, ERCEDPA00450286 and ERCEDPA00520202, during those

discussions. Eddystone considered the privilege assertions for these documents, and concluded

that the documents had been properly redacted. Opp’n, Ex. 1 at 2-3. Eddystone stands by these

privilege calls now, and Rios/Gamboa have not contested them. Supp. Sloniewsky Decl., ¶¶ 4-6.


1
  Even if a categorical challenge was appropriate here (it is not), Eddystone has rebutted any
such challenge through the Sloniewsky Declaration’s description of the instructions given to the
document reviewers. A party seeking to withhold documents on privilege grounds may rebut a
categorical critique of its privilege log with a categorical response. See Shire Development, Inc.
v. Cadila Healthcare Ltd., C.A. No. 10-581-KAJ, 2012 WL 5247315, at *4 (D. Del. June 15,
2012) (addressing categorical arguments regarding confidentiality and formulation strategies);
Arkwright Mut. Ins. Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, No. 90 Civ. 7811 (AGS),
1994 WL 510048, at **1-2 (S.D.N.Y. Sept. 16, 1994) (addressing categorical arguments
regarding waiver).
                                                5

                                                                                         13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 9 of 16




Thus, even some of the documents that Rios/Gamboa considered problematic during the

negotiations were not produced by Eddystone.

       Fourth, in an effort to assist the Court, Eddystone’s counsel has sampled documents from

its log that resemble the five that were the sources for the excerpts ultimately produced.

Specifically, Eddystone re-examined 15 documents generated in 2016 and 2017. Eddystone’s

counsel has confirmed that all 15 of these documents were properly redacted. Supp. Sloniewsky

Decl., ¶¶ 8-25. Eddystone’s counsel stands ready to submit additional declarations if that would

be helpful to the Court.

       In short, there is no widespread problem in the Eddystone’s privilege log. If

Rios/Gamboa wish to address particular documents that are significant and that they believe

Eddystone improperly withheld, Rios/Gamboa should specifically identify them so that the

parties may engage in a meaningful discussion about them.


B.     Eddystone’s log provides ample information to support its privilege claims

       In its Opposition, Eddystone completely rebutted the assertion in Rios/Gamboa’s Motion

that Eddystone’s log was unduly vague. Opp’n at 6-9. Eddystone noted that its log contained

the type of information that federal courts have found sufficient to support a claim of privilege.

See, e.g., Mine Safety Appliances Co. v. North River Ins. Co., Civil Action No. 2:09-cv-00348,

2012 WL 12930283, *2, fn. 6 (W.D. Pa. Aug. 6, 2012) (log providing same information as

Eddystone supplied found sufficient to properly assert privilege). In addition, Eddystone showed

there was no merit to Rios/Gamboa’s claims that (1) the log failed to disclose the subjects of the

privileged information (it did disclose such subjects), (2) the log’s document descriptions are so

broad that any of them could describe “each and every communication” in the case (they are



                                                 6

                                                                                             13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 10 of 16




considerably less broad than that), and (3) Eddystone failed to provide information regarding

interim privileged emails in email chains (it did provide such information). Opp’n at 6-9.

       In their Reply, Rios/Gamboa abandon all the arguments they previously made on this

point. Instead, they now raise a variety of new and different contentions that are intended to

show that the log is unduly vague. But like their earlier arguments, these latest arguments also

lack merit.

       Rios/Gamboa first argue that Eddystone’s log provides insufficient detail in light of

United States v. W. Elec. Co., Inc., 132 F.R.D. 1, 3 (D.D.C. 1990) and First Am. Corp. v. Al-

Nahyan, 2 F. Supp. 2d 58, 63 n. 5 (D.D.C. 1998). Reply at 8. But in those cases, the courts did

not find that privilege logs with the levels of detail in Eddystone’s log were insufficient. In fact,

Rios/Gamboa have not cited any cases in which a court found that the level of detail found in

Eddystone’s log was insufficient.

       Rios/Gamboa next complain about log entries for two new email chains, but those entries

are sufficiently detailed. Reply at 9. The entries set forth the documents’ dates, identify the

recipients and authors of the last email in the chain, identify Christopher McGlincey – counsel

for Enbridge and Eddystone – as a communicant, and note that the documents reflect receipt of,

or requests for, legal advice regarding a potential sale of Eddystone. And contrary to Local Rule

37(a) and Local Rule 26.1(f), Rios/Gamboa never raised these documents during the parties’

meet-and-confers, and indeed, did not even mention them in their initial Motion.

       Rios/Gamboa’s criticisms of the log entries for these documents do not persuade.

Rios/Gamboa complain that Eddystone does not identify who requested or provided the legal

advice at issue, but this information can be derived from the documents themselves. The first

document, ERCEDPA00518222, contains a single redaction of an email sent by a non-attorney

                                                  7

                                                                                            13215835 7
        Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 11 of 16




(Vince Paradis) to several individuals, including Mr. McGlincey. Reply at Ex. 2. From a review

of the log entry and redacted document, it is clear that Eddystone is asserting that Mr. Paradis

provided information to Mr. McGlincey in the redacted text that Mr. McGlincey would need in

order to provide legal advice regarding the sale of Eddystone. The second document,

ERCEDPA00518817, is also properly described. The two most recent redactions in the

document are of emails from Mr. McGlincey to a non-lawyer (Bryan Boaz), and Mr. Boaz’s

response to Mr. McGlincey. The log entry and redacted document make clear that Eddystone is

contending that Mr. McGlincey provided legal advice, and that Mr. Boaz subsequently provided

him with additional facts needed for further legal analysis.

       Rios/Gamboa also repeatedly assert in their Reply that Eddystone’s log should have

specifically identified when Eddystone was relying on the common-interest doctrine. Reply at 7,

10. But the common interest doctrine is an exception to ordinary waiver rules, not a privilege,

and a party withholding documents is not required to mention it on a log. Spear v. Fenkell, Civil

Action No. 13-02391, 2015 WL 3822138, *6 (E.D. Pa. June 19, 2015) (no requirement that a

party mention the common interest doctrine in its privilege log). Rios/Gamboa cite no contrary

case law.2

       Rios/Gamboa now also complain that subject lines from emails are not provided in the

log, purportedly rendering it more difficult to collect emails that relate to the same topic. Reply

at 10. This criticism has no merit. To streamline production and review, Eddystone has removed

wholly redundant partial email chains from its production, and produced and redacted only the


2
  Rios/Gamboa further complain that the subjects of the communications described in the log do
not clearly indicate whether common interest is asserted. Reply at 7. But Rios/Gamboa do not
cite any cases saying that the log must state whether the subject of the parties’ conversation was
within the common interest or not (although if the subject of the communication demonstrates a
dispute between the communicants, the doctrine would clearly not apply).
                                                 8

                                                                                           13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 12 of 16




most comprehensive versions of the chains. Accordingly, there should only be a few emails in

Eddystone’s production with the same subject. Moreover, Eddystone’s log is sortable by date, so

Rios/Gamboa can relatively easily find any emails relating to ones they find significant.

Additionally, of course, the subject lines of the emails are visible in the produced emails. They

can therefore be searched for via the document management systems that all the litigants are

using in this case.

        Finally, Rios/Gamboa now claim that the revisions they seek are reasonable because

Eddystone itself purportedly raised similar challenges to the privilege log of Defendant

Ferrellgas, L.P. and related entities (“Ferrellgas”). Reply at 10, and Ex. 4. But the email

exchange that Rios/Gamboa cite in this regard does not support their position. In fact, in

January 2019 Eddystone provided counsel for Ferrellgas a specific list of emails for which

Eddystone wanted more detail. Unlike Rios/Gamboa – who seek to have Eddystone revisit

literally thousands of privilege log entries – Eddystone identified only some 20 documents, each

of which Eddystone identified by bates number. Reply, Ex. 4 at 2-3. Eddystone’s request was

far more focused and discrete than what Rios/Gamboa propose.


C.      Rios/Gamboa did not meet-and-confer with respect to particular Eddystone
        documents other than the documents Rios/Gamboa specifically identified

        Contrary to Rios/Gamboa’s lengthy discussion of the point, Reply at 3-5, Eddystone does

not assert that Rios/Gamboa failed to engage in any meet-and-confer discussions regarding

Eddystone’s log; rather, Eddystone disputes that the parties met and conferred about the issues

Rios/Gamboa raise in their Motion and the new issues in their Reply. As Eddystone noted in its

Opposition, the parties engaged in extensive negotiations during which they discussed a number

of particular Eddystone documents, and ultimately reached agreement on many of them. Opp’n


                                                 9

                                                                                            13215835 7
        Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 13 of 16




Exs. 1-8. In addition, the parties discussed and reached agreement regarding general principles

of privilege law, including that (a) routine business communications that do not reflect or seek

legal advice are ordinarily not privileged, and (b) communications on an issue over which the

communicants are at odds are not subject to the common interest doctrine. Opp’n, Ex. 7 at 1.

Eddystone further expressed a willingness during negotiations to consider honestly and

forthrightly any additional specific documents that Rios/Gamboa wished to discuss. Id.

       Eddystone disputes, however, Rios/Gamboa’s claim that the parties met-and-conferred

regarding the proper application of agreed-upon privilege law principles to documents that

Rios/Gamboa refused to specify with particularity. Rios/Gamboa claim that the documents that

they identified during the parties’ negotiations were “representative” of certain categories of

documents. But, as noted, the categories at issue potentially encompassed thousands of

documents on Eddystone’s log, e.g., all documents requiring an assessment of whether they

involve routine business communications or legal advice, and all documents requiring

consideration of the common interest doctrine.

       Rios/Gamboa never identified any straightforward, fundamental flaw in Eddystone’s

handling of the “representative” documents that applied to all of the many thousands of

documents that Rios/Gamboa want Eddystone to re-analyze. The unfocused and unlimited

nature of Rios/Gamboa’s position means that, if their Motion were granted, Eddystone would

literally have to re-review many thousands of documents. Eddystone believes that, under these

circumstances, the requirements of Rule 37(a) and Local Rule 26.1(f) were not met with respect

to those documents that Rios/Gamboa did not specifically identify.




                                                 10

                                                                                           13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 14 of 16




D.     Eddystone does not seek to place on Rios/Gamboa the burden of proving privilege

       By asking that Rios/Gamboa identify with greater particularity the specific documents

whose privilege they contest, Eddystone is obviously not seeking to have Rios/Gamboa bear the

burden of proving (or disproving) privilege. Eddystone does not deny that it has the obligation

to show that privilege was properly asserted. It has met that burden by providing a detailed log,

explaining its position in the parties’ meet and confers, and providing supporting declarations in

connection with Rios/Gamboa’s Motion. Rios/Gamboa are required to identify specific

documents they find problematic so that the parties can have a meaningful meet-and-confer

discussion to resolve their disputes. See Arkwright, 1994 WL 5100048, at *2 (requiring a

requesting party to identify contested log entries does not mean that the burden of proof on

privilege has been shifted to that party).

       Rios/Gamboa have exhibited a curious resistance to identifying some reasonable subset

of documents in which they are interested. This reluctance suggests that their Motion is merely

an exercise in harassment. Eddystone ultimately provided the excerpts from the five documents,

but Rios/Gamboa has never explained why those excerpts are significant. For instance,

Rios/Gamboa has never explained whether or how the produced texts are important to the case,

whether they support of any of Rios/Gamboa defenses, or whether they would justify additional

discovery.

       Finally, Rios/Gamboa’s claim that Eddystone is attempting “intimidate” the Court by

referencing the in camera review process is ridiculous. Reply at 7. If Eddystone is compelled to

re-analyze thousands of log entries, it is virtually certain that afterwards there will be hundreds

and possibly thousands of documents that will continue to be the subject of disagreement

between Rios/Gamboa and Eddystone. To resolve the dispute at that point, the documents will


                                                 11

                                                                                            13215835 7
         Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 15 of 16




need to be referred to the Court for a burdensome in camera review. If Rios/Gamboa does not

intend at that time to refer all the documents to the Court for such review, then to avoid

unnecessarily burdening Eddystone, it should take the time now to identify the documents that it

believes are especially important. See Oak Lane Printing & Letter Svs., Inc. v. Atlantic Mut. Ins.

Co., Civil Action No. 04-3301, 2007 WL 1725201, at * 4 n. 3 (E.D. Pa., June 13, 2007) (court

refuses to conduct “extensive judicial review” of allegedly privileged documents, instead

requiring requesting party to first engage in “careful and extensive review . . . of the privilege

log” to identify potentially problematic entries).


                                      IV.     CONCLUSION

       Rios/Gamboa’s Motion to Compel should be denied. Eddystone’s privilege log suffers

from no shortcomings. It provides sufficient detail regarding the documents and document-

excerpts that Eddystone has withheld. Rios/Gamboa did not properly meet-and-confer regarding

the thousands of log entries that are subject of the Motion. By having Rios/Gamboa specify with

greater detail the documents that they seek, Eddystone does not seek to shift to any other party

the burden of proving privilege. It simply seeks to foster a meaningful meet-and-confer process.


Dated: March 19, 2019, 2       17                      Respectfully submitted,



                                                       /s/ Filiberto Agusti
                                                       Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                                       Terence M. Grugan (I.D. No. 307211)
                                                       BALLARD SPAHR LLP
                                                       1735 Market Street, 51st Floor
                                                       Philadelphia, PA 19103-7599
                                                       Telephone: (215) 665-8500
                                                       Facsimile: (215) 864-8999
                                                       hockeimerh@ballardspahr.com
                                                       grugant@ballardspahr.com

                                                 12

                                                                                             13215835 7
        Case 2:17-cv-00495-JD Document 305 Filed 03/19/19 Page 16 of 16




                                                    Filiberto Agusti (pro hac vice)
                                                    Andrew J. Sloniewsky (pro hac vice)
                                                    Timothy Work (pro hac vice)
                                                    Nicholas Petts (pro hac vice)
                                                    STEPTOE & JOHNSON LLP
                                                    1330 Connecticut Avenue, NW
                                                    Washington, DC 20036
                                                    Telephone: (202) 429-3000
                                                    Facsimile: (202) 429-3902
                                                    fagusti@steptoe.com
                                                    twork@steptoe.com
                                                    npetts@steptoe.com

                                                    Counsel for Eddystone Rail Company, LLC




                                 CERTIFICATE OF SERVICE

       I certify that I filed the foregoing via the Court’s ECF system on March 19, 2019, thereby

serving all counsel of record.


/s/ Andrew J. Sloniewsky
Andrew J. Sloniewsky




                                               13

                                                                                        13215835 7
